TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00294-CV


Texas Department of Public Safety, Appellant

v.

S. B. M., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-EX-09-000038, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The Texas Department of Public Safety has filed a Motion to Dismiss Appeal in
which it states that it no longer wishes to appeal the order of expunction entered by the trial court. 
We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   July 29, 2009